ALLOWABILITY NOTICE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020, has been entered.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on December 17, 2020, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose subject matter common in scope with the instant application, e.g., priority-based resource allocation including signal strength criteria and preemption indication (Schwarz et al., US 20070043558 A1, paragraph [0086]: ... Allowed Codecs Selection function 46/826 may also fetch appropriate values from its internal configuration tables for Preemption Capability, Queuing Allowed Indicator, and Preemption Vulnerability Indicator parameters, which may be sent to the radio network during resource allocation phase. Preemption Capability specifies whether this user is allowed to preempt an 
However, none of said references, either alone or combined, was found to anticipate or render obvious each and every limitation as specifically recited by at least independent claims 1, 16, and 17, particularly, selecting first transmission resources, from amongst transmission resources available for pre-emption, according to any of: (1) configuration information, indicating pre-emption is enabled, received from a base station (2) first priority information associated with a first scheduling assignment received from a second WTRU; and (3) second priority information associated with the transmission resources available for pre-emption; and transmit, a second scheduling assignment including the second priority information, to any of the second WTRU and a third WTRU, via the first transmission resources. Therefore the referred claim is allowable; and on condition that second priority information associated with a second scheduling assignment received from a second WTRU exceeds first priority information associated with a first scheduling assignment previously transmitted by the first WTRU, reselecting first transmission resources, from amongst transmission resources available for pre- emption, according to: (1) configuration information associated with 
Claims 2-15 and 18-20 are also allowable by virtue of its/their dependence from claims 1 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
Although not relied upon, the following prior arts were searched for being considered analogous to the invention claimed by the present application, since said references commonly address pre-emption or transmission resources in relation to a specified priority level.
US 8750891 B2		US 20030161263 A1	US 5987021 A
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
January 13, 2021